COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                               November 19, 2015
                              No. 10-13-00175-CV
                                 BARBARA BATY
                                      v.
            OLGA L. FUTRELL, CRNA, AND COMPLETE ANESTHESIA CARE, PC
                                       
                                       
                        From the 40[th] District Court
                              Ellis County, Texas
                             Trial Court No. 85552
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised and finds no reversible error is presented.  Accordingly the trial court's judgments signed on May 6, 2013 are affirmed.
	It is further ordered that Olga L. Futrell and Complete Anesthesia Care, P.C., are awarded judgment against Barbara Baty for the appellate costs that were paid, if any, by Olga L. Futrell and Complete Anesthesia Care, P.C.; and all unpaid appellate court costs, if any, are taxed against Barbara Baty.
A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
PER CURIAM
SHARRI ROESSLER, CLERK

By: ___________________________
				Nita Whitener, Deputy Clerk